Order granting respondent’s motion to dismiss the petition herein for an order under article 78, Civil Practice Act, unanimously affirmed, with ten dollars costs and disbursements. The redress of petitioner’s alleged grievance is controlled exclusively by section 127-f of the Charter of the City of Mount Vernon. [See Laws of 1922, chap. 490, § 127-f, added by Local Laws of 1928, No. 1 (Mount Vernon).] He may not, therefore, have recourse to article 78 of the Civil Practice Act. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.